Citation Nr: 0029473	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and April 1961 to August 1977.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the RO.  

In December 1998 decision, the Board denied the veteran's 
claim for and increased rating for service-connected 
degenerative arthritis of the lumbar spine and increased from 
10 to 40 percent the rating assigned for the service-
connected degenerative arthritis of the left hip.  

In addition, the Board noted that the RO had raised 
additional issues and "referred" those matters to the RO 
for appropriate action.  

In a separate decision, the Board also remanded an issue of 
entitlement to reimbursement or payment by VA of the cost of 
unauthorized medical services.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an April 2000 order, the Court granted a Joint Motion, 
vacating that part of the Board's decision that referred a 
claim of TDIU to the RO and remanding for additional 
proceedings in this regard.  

In addition, it appears from a review of the claims folder, 
that the veteran has perfected appeals regarding several 
other issues as well; however, the claims folder was 
forwarded to the Board to address this Court remand before 
all action could be completed by the RO on those issues.  

Similarly, the previously remanded unauthorized medical 
expenses issue has not yet been recertified for appeal.  



REMAND

As noted in the Joint Motion, in December 1997, the RO denied 
entitlement to a "total rating from the date of military 
retirement."  It was determined that the veteran had filed a 
timely Notice of Disagreement but that a Statement of the 
Case had not been issued.  

Thus, it was noted, in light of Manlincon v. West, 12 Vet. 
App. 238 (1999), this issue should have been remanded, rather 
than "referred," to the RO for the issuance of a statement 
of case.  Specifically, the Board was instructed to remand 
the claim for TDIU.  

Even though the veteran has been in receipt of a schedular 
100 percent rating since August 1993, the Board is bound by 
the Court's order.  See Harris v. Brown, 7 Vet. App. 547 
(1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to issue the veteran and his 
representative a Statement of the Case 
regarding the TDIU issue.  The veteran 
and his representative should be advised 
of the requirements for perfecting the 
appeal and provided the opportunity to do 
so.  Then, the RO should respond 
accordingly.  

2.  After undertaking any additional 
development deemed warranted, including 
obtaining any indicated medical 
examinations, the RO should review the 
issues on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


